Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 26, 2016                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  154046(45)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  MAYFIELD TOWNSHIP,                                                                                        Joan L. Larsen,
           Plaintiff-Appellee,                                                                                        Justices
                                                                     SC: 154046
  v                                                                  COA: 323774
                                                                     Lapeer CC: 2012-045398-CZ
  DETROIT EDISON COMPANY,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing its reply is GRANTED. The reply will be accepted as timely filed if submitted
  on or before September 6, 2016.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  August 26, 2016
                                                                               Clerk